         Case 2:20-cr-00181-APG-DJA Document 20 Filed 04/07/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Anjel Gutierrez Aguilar

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-181-APG-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   ANJEL GUTIERREZ AGUILAR,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Anjel Gutierrez Aguilar,
21   that the Revocation Hearing currently scheduled on April 15, 2021 at 9:30 am, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than seven (7) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The sentencing in Mr. Aguilar’s state case matter, which is related paragraph
25   one of the November 30, 2020 addendum petition, has been continued until April 13, 2021.
26
        Case 2:20-cr-00181-APG-DJA Document 20 Filed 04/07/21 Page 2 of 3




 1          2.     The parties request that Mr. Aguilar’s April 15, 2021 revocation of supervised
 2   release hearing be continued for one week.
 3          3.     The defendant is not in custody and agrees with the need for the continuance.
 4          4.     The parties agree to the continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 6th day of April, 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
10       /s/ Monique Kirtley                             /s/ Kimberly Anne Sokolich
      By_____________________________                 By_____________________________
11    MONIQUE KIRTLEY                                 KIMBERLY ANNE SOKOLICH
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:20-cr-00181-APG-DJA Document 20 Filed 04/07/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:20-CR-181-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ANJEL GUTIERREZ AGUILAR,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Thursday, April 15, 2021 at 9:30 a.m., be vacated and continued to May 5, 2021 at the

12   hour of 9:00 a.m. in courtroom 6C.

13          DATED this 7th day of April, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
